                                                                                          FILED
                      UNITED STATES DISTRICT COURT FOR TH                            IN OPEN nniiRT

                             EASTERN DISTRICT OF VIRGINIA

                                                                                 APR 1S 2019
                                      Alexandria Division
                                                                                CIERKU.S. DISTRICT COURT
UNITED STATES OF AMERICA                                                          ALEXANDRIA, WBRINlfl
                                                      Case No. l:19-cr-134
       V.

                                                      CounU:8 U.S.C. § 1326(a)
CARLOS MANUEL MURCIA BRIZUELA,                        (Illegal Reentry after Deportation)
       a/k/a "Carlos Manuel Murcia-Berzula"
       a/k/a "Carlos Murcia"
       a/k/a "Carlos Manuel Breizeuela"
       a/k/a "Carlos Manuel Brizuela Murcia'
       a/k/a "Jose Luis Brisuela"


       Defendant.



                                        INDICTMENT


                           April 2019 Term-at Alexandria. Virginia

THE GRAND JURY CHARGES THAT:


       On or about February 2, 2019, in Fairfax, Virginia, within the Eastern District of Virginia,

the defendant, CARLOS MANUEL MURCIA BRIZUELA, an alien, was found in the United

States after having been removed from the United States on or about November 1, 2000, at or near

Houston,Texas, without having obtained the express consent ofthe Attorney General ofthe United

States and the Secretary ofthe Department of Homeland Security to reapply for admission to the

United States.
